     Case 2:19-cv-01487-JAM-DB Document 19 Filed 05/18/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DONALD CATHERINE,                                 No. 2:19-cv-1487 JAM DB PS
12                       Plaintiff,
13           v.                                         ORDER
14    WELLS FARGO BANK N.A.,
15                       Defendant.
16

17          Plaintiff Donald Catherine is proceeding in this action pro se. This matter was referred to

18   the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On April

19   27, 2020, the undersigned issued findings and recommendations recommending that this action be

20   dismissed. (ECF No. 17.) On May 11, 2020, plaintiff filed a request for a twenty-one-day

21   extension of time to file objections to those findings and recommendations. (ECF No. 18.) Good

22   cause appearing, plaintiff’s request will be granted.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1. Plaintiff’s May 11, 2020 request for an extension of time (ECF No. 18) is granted; and

25          2. Plaintiff’s shall file objections on or before June 19, 2020.

26   DATED: May 15, 2020                                     /s/ DEBORAH BARNES
                                                             UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
